Citation Nr: 0629919	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  95-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
hypertrophic rhinitis, chronic pansinusitis.

2.  Entitlement to a rating in excess of 10 percent prior to 
February 28, 1997 and in excess of 60 percent from February 
28, 1997, for bronchial asthma.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension, based on an initial grant of service 
connection.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto, Rico.

In a rating action dated in May 1995, the RO denied the 
veteran's claims for increased ratings for bronchial asthma 
and hypertrophic rhinitis.  In a subsequent rating action, 
the RO increased the disability evaluation for the veteran's 
bronchial asthma to 60 percent, effective February 28, 1997.

In November 1996, the RO granted service connection for 
hypertension as secondary to the veteran's service-connected 
bronchial asthma and assigned a 20 percent disability 
evaluation, effective in December 1995.  The veteran 
disagreed with the assignment of the 20 percent disability 
evaluation.  Because the veteran has disagreed with the 
initial rating assigned for his hypertension, the Board has 
recharacterized the issue as it appears on the cover of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for his hypertension, his claim for a 
higher evaluation remains viable on appeal. Id; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought. 38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  VA is required to provide 
examinations when necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4).

The veteran asserts that the symptoms associated with his 
service-connected disabilities are more disabling than 
currently evaluated.  The veteran is rated at 10 percent for 
his service-connected hypertrophic rhinitis and chronic 
pansinusitis.  The RO has considered the veteran's disability 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, which pertains 
to rhinitis.  Under that code, the presence of polyps 
warrants a 30 percent rating.  The record is not clear 
whether the veteran has polyps.  The veteran's most current 
examination dated in April 2003 VA examination does not 
address whether the veteran has polyps.  Accordingly, another 
VA examination is necessary to determine the severity of the 
veteran's disability.

The veteran's hypertension is rated at 20 percent under 38 
C.F.R. § 4.104, Diagnostic Code 7101, which pertains to 
hypertensive vascular disease.  Under that code, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The report of the current VA examination dated in 
April 2003 shows that the veteran's blood pressure readings 
were taken only on one occasion, although three different 
readings were given.  The examination is not adequate for 
rating purposes.  As noted above, in order to determine the 
severity of the veteran's hypertension, the examiner(s) must 
provide two or more readings on at least three different 
days. Diagnostic Code 7101.  Thus, additional VA examinations 
are required to determine the severity of the veteran's 
service-connected hypertension. 38 C.F.R. § 4.2.

The Board previously remanded the case in February 2004 for 
the purpose of affording the veteran new disability 
evaluation examinations.  Such examinations 


were scheduled to take place in July 2005; however, a note 
from the VA Medical Center reflects that the veteran reported 
by phone that he was out of the country and would not be 
coming back until October 2005.  The VAMC noted in comments 
directed to the AMC that if the evaluation still needed to be 
done, the AMC should send a new requested after October 1, 
2005.  The claims file does not reflect that the AMC 
subsequently followed these instructions.  Instead, the AMC 
sent a letter to the veteran in July 2005 advising him that 
it had received notice that he had failed to report for an 
examination, and that he should contact the AMC within 30 
days to set up another appointment.  The Board notes, 
however, that the veteran was not in the country within that 
30 day time period.  In light of the foregoing, the Board 
believes that another examination request is warranted.  

The importance of the new examination to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without showing good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be adjudicated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with a claim for increase, the claim shall be denied.  See 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran the following VA 
examinations.  The claims folder should 
be forwarded to the 


examiner(s), and all necessary tests 
should be done. A complete rationale 
should be provided for all opinions 
expressed.

   a. An examination to determine the 
severity of the veteran's service-
connected hypertension.  Necessary 
testing includes taking the veteran's 
blood pressure two or more times on at 
least three different days.  The examiner 
should review these readings prior to 
completing the examination report.  The 
examiner should indicate whether 
continuous medication is required for 
control.

   b. An examination to determine the 
severity of the veteran's service-
connected bronchial asthma.  The examiner 
must provide studies which include 
pulmonary function testing.  The examiner 
should describe all symptoms associated 
with the veteran's asthma.  The examiner 
should comment on the frequency of asthma 
attacks and indicate whether there is 
severe dyspnea on slight exertion between 
attacks and marked loss of weight or 
whether there is evidence of severe 
impairment of the veteran's health.  The 
examiner should state whether the veteran 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medication.

	c. An upper respiratory examination 
by an ear, nose, and throat specialist to 
determine the severity of the veteran's 
hypertrophic rhinitis, chronic 
pansinusitis. All necessary studies 
should be conducted.  The 


examiner should comment on the 
following:(1) the examiner should 
indicate whether there is crusting and 
ozena or atrophic changes or whether the 
veteran has polyps associated with 
rhinitis. (2) the examiner should state 
the number of incapacitating and 
nonincapacitating episodes of sinusitis 
in a year and whether the veteran 
experiences headaches, pain, and purulent 
discharge or crusting associated with 
sinusitis.

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action. Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then, the RO should readjudicate the 
veteran's claims for increased ratings 
for hypertrophic rhinitis, chronic 
pansinusitis and bronchial asthma.  In 
addition, the RO should readjudicate the 
claim for an increased rating for 
hypertension with consideration of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


